COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Texas Education Agency v. H.C.V.

Appellate case number:      01-17-00210-CV

Trial court case number:    2016-30247

Trial court:                113th District Court of Harris County

       Appellant, Texas Education Agency, has filed a notice of appeal of the trial court’s
“Order for Expunction of Records.” See TEX. CODE CRIM. PROC. ANN. art. 55.02, § 3(a)
(Vernon Supp. 2016). Appellee, H.C.V., has filed a motion to seal the clerk’s record. We
grant the motion. The Clerk of this Court is directed to seal the clerk’s record filed in this
appeal on April 13, 2017.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually        Acting for the Court


Date: September 19, 2017